DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 10/13/18 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, claims 14 and 16-26 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sudip Mitra on 4/16/21.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 14 is amended to depend from claim 1.
Claim 16 is amended to depend from claim 1.
Claim 18 is amended to depend from claim 1.
Claim 19 is amended to depend from claim 1.
Claim 20 is amended to depend from claim 1.
Claim 21 is amended to depend from claim 1.
Claim 22 is amended to depend from claim 1.
Claim 23 is amended to depend from claim 1.
Claim 24 is amended to depend from claim 1.
Claim 25 is amended to depend from claim 1.

Claims 29 and 30 are cancelled.

Claims 29 and 30 are cancelled in order to pass the remaining allowable claims to issue.

Allowable Subject Matter
Claims 1, 3-5, 9, 12-14 and 16-28 are therefore allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious an apparatus as claimed in claim 1, particularly including wherein the actuator comprises an elongate shaft with one end of the shaft being dimensioned to form a central hub having a first face and a second face opposite the first face, wherein the opposite second face is visible during an operation of the valve, and wherein the central hub comprises of an annular housing having an embedded printed circuit board.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
4/19/21